In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00694-CR
____________

BRYANN JENAUN LEE, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 182nd District Court
Harris County, Texas
Trial Court Cause No. 976907



 
MEMORANDUM  OPINION
               Appellant, Bryann Jenaun Lee, pleaded guilty to the offense of sexual
assault and, in accordance with his plea bargain agreement with the State, the trial
court assessed his punishment at confinement for five years.  Appellant filed a timely
pro se notice of appeal.  We dismiss for lack of jurisdiction.
               In a plea-bargained case in which the punishment assessed does not exceed
the plea agreement, a defendant may appeal only those matters that were raised by
written motion filed and ruled on before trial, or after obtaining the trial court’s
permission to appeal.  Tex. R. App. P. 25.2(a)(2).
               The trial court’s certification of appellant’s right to appeal in this case states
that this is a plea-bargained case and appellant has no right to appeal.  The record
supports the certification.  We must dismiss an appeal if the trial court’s certification
shows there is no right to appeal.  See Tex. R. App. P. 25.2(d).
               We also note that appellant waived his right to appeal.  See Buck v. State,
45 S.W.3d 275, 278 (Tex. App.—Houston [1st Dist.] 2001, no pet.).
               Accordingly, we dismiss the appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Hanks.
Do not publish.   Tex. R. App. P. 47.2(b).